DETAILED ACTION
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/14/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment
Applicant’s Amendment, filed 06/08/2021 has been entered. Claims 1-20 are pending in the Application.

Response to Arguments
Applicant’s amendments to the claims have overcome the 112(b) rejection set forth in the previous Office Action dated 03/25/2021. The 112(b) rejection has been withdrawn.

Applicant's arguments filed 06/08/2021 with respect to the prior art rejections have been fully considered but they are not persuasive.
Regarding claim 1 and 11, Applicant argues that the cited arts fail to teach the amended limitation “initializing the bus to a first value using a first device; receiving at the first device a second value on the bus from a second device; and transmitting a response to the second device based at least in part on whether the first value is different from the second value, the response configured to control a delay of the second device to calibrate communications on the bus from the second device” (see Remarks pages 7-8). The Examiner respectfully disagrees. The cited Zerbe teaches the bus is initialized to a first value by a first device (see timing diagram in figure 26 shows the bus is initialized to 0 in the slave receiver e.g. first device, see para 0135, the early occurring slave receiver clock transition A' would consistently produce a "0" output) and receiving at the first device a second value, on the bus from a second device (see para 0136, a simple single data transition might be written from master 11 e.g. second device to slave 12a, For example, a simple single data transition might be written from master 11 to slave 12a in a large block of data, say 128 bits consisting of 64 ones followed by 64 zeros). It is clear that the first value initialized on the bus is different from the second value since the second value is a single data transition. Further, Zerbe discloses sending a response e.g. read back value to the second device based on whether the second value is different from the first value (see para 0135, the early occurring slave receiver clock transition A' would consistently produce a "0" output. Similarly, the late occurring slave receiver clock transition A'' would consistently produce a "1" output).
Based on the reasoning above, the rejection should be maintained. Please see below for the detailed rejection.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zerbe et al US publication US 20090327789.

Regarding claim 1, Zerbe teaches a method for: 
see figure 6 shows a data bus 30 for communication between a master 11 and slave 12a, see para 0076, a system and method by which individual slave devices adjust their read and/or write timing to " slave" to a master clock signal e.g. synchronizing communication based on clock and data protocol), comprising; 
initializing the bus to a first value using a first device (see timing diagram in figure 26 shows the bus is initialized to 0 in the slave receiver e.g. first device, see para 0135, the early occurring slave receiver clock transition A' would consistently produce a "0" output); 
receiving at the first device a second value, on the bus from a second device (see para 0136, a simple single data transition might be written from master 11 e.g. second device to slave 12a, For example, a simple single data transition might be written from master 11 to slave 12a in a large block of data, say 128 bits consisting of 64 ones followed by 64 zeros); and 
transmitting a response to the second device (see para 0136, These bits are stored in the slave and read back to the master e.g. second device) based at least in part on whether the first value is different from the second value (para 0136 discloses that the second value is a single data transition which is clearly different from the first value initialized in the bus and the value reading back is based on where/whether this transition/different occurs, see para 0135, the early occurring slave receiver clock transition A' would consistently produce a "0" output. Similarly, the late occurring slave receiver clock transition A'' would consistently produce a "1" output), the response configured to control a delay of the second device to calibrate communications on the bus from the second device (see para 0136, The master determines where in the data block a one-to-zero transition occurred, and uses this information to increment or decrement the write offset value e.g. calibrating communication delay).

see para 0136, The master determines where in the data block a one-to-zero transition occurred, and uses this information to increment or decrement the write offset value e.g. estimating communication delay… see para 0141, alternatively, the offset scanning may be done by offset interpolators in the slave device).

Regarding claim 3, Zerbe further teaches receiving the second value written by the second device before the second value is settled on the bus (see para 0136, These bits are stored in the slave and read back to the master e.g. second device also see para 0134, slave receiver data is either too early or too late e.g. before the value is settled on the bus).

Regarding claim 4, Zerbe further teaches reading the second value written by the second device a plurality of times and filtering the readings; wherein the filtering reduces a variability of the estimate of a current received second value (see para 0136, This sequence of steps continues until the offset value dithers back and forth between "0" and "1" (i.e., "toggles") with each iteration at which point a centering offset value has been obtained).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-14, 16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Zerbe et al US publication US 20090327789.

Regarding claim 11, Zerbe teaches a system comprising: 
a first device coupled to a bus, the first device configured to control the bus to synchronize communications between a plurality of devices based at least in part on a time- multiplexed clock and data protocol (see figure 6 shows a data bus 30 for communication between a master 11 and slave 12a, see para 0076, a system and method by which individual slave devices adjust their read and/or write timing to " slave" to a master clock signal e.g. synchronizing communication based on clock and data protocol), and initialize the bus to a first value (see timing diagram in figure 26 shows the bus is initialized to 0 in the slave receiver e.g. first device, see para 0135, the early occurring slave receiver clock transition A' would consistently produce a "0" output); and 
a second device communicably coupled to the bus, the second device configured to transmit a second value on the bus (see para 0136, a simple single data transition might be written from master 11 e.g. second device to slave 12a, For example, a simple single data transition might be written from master 11 to slave 12a in a large block of data, say 128 bits consisting of 64 ones followed by 64 zeros); 
wherein the first device is further configured to read the second value from the bus and transmit to the slave device a response (see para 0136, These bits are stored in the slave and read back to the master e.g. second device… where in the data block a one-to-zero transition occurred) based at least in part on whether the first value is different from the second value (para 0136 discloses that the second value is a single data transition which is clearly different from the first value initialized in the bus and the value reading back is based on where/whether this transition/different occurs, see para 0135, the early occurring slave receiver clock transition A' would consistently produce a "0" output. Similarly, the late occurring slave receiver clock transition A'' would consistently produce a "1" output); 
wherein the response is configured to control the delay of the second device to calibrate communications on the bus from the second device (see para 0136, The master determines where in the data block a one-to-zero transition occurred, and uses this information to increment or decrement the write offset value e.g. calibrating communication delay).
But, Zerbe in the embodiment above fails to teach the first device is a master device and the second device is a slave device. The embodiment above shown that the master calibrating the transition based on input of the slave device.
However, Zerbe further teaches that the slave device is also capable of determing and calibrating the delay (see para 0141, alternatively, the offset scanning may be done by offset interpolators in the slave device).
Therefore, it would have been obvious for a person with ordinary skill in the art before the effective filling date of the claimed invention to change the role of master/slave device when calibrating the delay.
Doing so would allow the flexibility of the system in a designer choice of letting either the slave or the master controlling the delay calibration.

Regarding claim 12, Zerbe further teaches the master device is configured to adjust the delay of the slave device (see para 0136, The master determines where in the data block a one-to-zero transition occurred, and uses this information to increment or decrement the write offset value e.g. estimating communication delay… see para 0141, alternatively, the offset scanning may be done by offset interpolators in the slave device).

see para 0136, This sequence of steps continues until the offset value dithers back and forth between "0" and "1" (i.e., "toggles") with each iteration at which point a centering offset value has been obtained).

Regarding claim 14, Zerbe further teaches the master device is configured to set the bus to a known value and then leave the bus undriven by disabling an output driver after which a slave device can change a state of the bus (see timing diagram in figure 26 shows the bus is set to 0 in the slave receiver e.g. first device, see para 0135, the early occurring slave receiver clock transition A' would consistently produce a "0" output).

Regarding claim 16, Zerbe further teaches the master device is configured to write an initial delay value into a plurality of connected devices before they are configured to drive the bus, and wherein the initial delay value is a previous delay value from last time the system was operating as an initial value for updating the other connected devices (see para 0041, Once an appropriate offset value has been determined, it is written to the corresponding offset register in the slave).

Regarding claim 20, Zerbe further teaches the system is further configured to include a limit for a plurality of delay values that is aligned with the hardware characteristics of the system (see para 0136, The foregoing capabilities can be used by system designers to define an appropriate write offset value).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Zerbe et al as applied to claims above, and further in view of Hsueh US publication US 20160191184.

Regarding claim 5, Zerbe teaches all the features with respect to claim 1 as outlined above.
But, Zerbe fails to teach generating a command requesting one or more devices coupled to the bus to respond with a reply and adjusting delays to the devices based at least in part on the replies;  26180195US02Docket No.: 70548.739US01 wherein the replies comprise multiple replies from each responding device.
However, Hsueh teaches generating a command requesting one or more devices coupled to the bus to respond with a reply and adjusting delays to the devices based at least in part on the replies;  26180195US02Docket No.: 70548.739US01 wherein the replies comprise multiple replies received from responding device (see figure 4 shows delay_req command and follow up delay_resp reply for adjusting delay, see para 0046, At step 206 the slave receives Delay_Resp message 127…)which enables it to compute at step 20 the time offset O of the slave clock).
Therefore, it would have been obvious for a person with ordinary skill in the art before the effective filling date of the claimed invention to modify the delay calibration system of Zerbe and further incorporate command and reply to adjust the delay.
Doing so would allow adjusting the delay on-the-fly whenever a slave or a master need to update its synchronization.

Claim 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Zerbe as applied to claims above, and further in view of Poulsen US publication US 20130322462.

Regarding claim 6, Zerbe teaches all the features with respect to claim 1 as outlined above.

However, Poulsen teaches a bus holder in a bus circuit configured to suppress leakage currents that could cause an undefined state, wherein the bus holder maintains a current state of the bus when undriven (see para 0187, This method may be chosen for low frequency operation of the bus 64, where small leakage currents may slowly discharge any charges left on the bus 64, but a bus holder will keep the value stable. The bus holder will normally be implemented in the master device 52 to limit the power efficiency loss associated with its operation but can also be implemented in the slave device 54 for data integrity purposes).
Therefore, it would have been obvious for a person with ordinary skill in the art before the effective filling date of the claimed invention to modify the delay calibration system of Zerbe and further incorporate a bus holder to suppress leakage current.
Doing so would provide better stability for the system and prevent error caused by leakage current.

Regarding claim 15, please refer to the rejection of claim 6 since the claimed subject matter is substantially similar.

Allowable Subject Matter
Claims 7-10 and 17-19 are objected to as being dependent upon a rejected base claim, but would be allowable if (1) rewritten in independent form including all of the limitations of the base claim and any intervening claims and (2) upon correction of the 112(b) issue set forth above.
The following is a statement of reasons for the indication of allowable subject matter:

Regarding claim 8-9 and 18, the known prior arts fail to explicitly disclose providing a first settling mode to obtain an estimate of a correct delay position using first delay steps during an initial correction; and providing a second settling mode to obtain a more precise delay position for a final adjustment of the delay, the second settling mode using second delay steps that are smaller than the first delay steps and settling slower than the first settling mode; and switching between the first and second settling modes based on multiple read back values in combination with other limitation found in the independent claims.
Regarding claim 10 and 19, the known prior arts fail to explicitly disclose wherein at least the steps of initializing and receiving are repeated, and further providing an adaptive mode with multiple adaption speeds; determining whether a second value being received is equal to a previously received second value and increasing the adaption speed up to a certain upper limit; and  27180 195US02Docket No.: 70548.739US01 determining whether a second value being received is different than a previously received second value and decreasing the adaption speed to a certain lower limit in combination with other limitation found in the independent claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHONG H DANG whose telephone number is (571)272-0470.  The examiner can normally be reached on Monday-Friday 10:30AM - 7:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Vo can be reached on 571-272-3642.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PHONG H DANG/Examiner, Art Unit 2185